0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application No 15/072,557, now U.S. Patent No. 10,528,522.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as and not limited to obtaining at least one application data set, analyzing the application data set to generate different metadata nodes, combining the nodes to form a hierarchical data structure, and assigning values to the valuation nodes as claimed; see claim language of both for detail. 
Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. U.S. Patent No. 10,528,522 as the differences between them would not change the scope of the invention; see also MPEP § 804 for detail. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 17 and 20 raise the following issues rendering the claim being indefinite:
Each claim recites “the at least one metadata node” in the combining step. There is insufficient antecedent basis for this limitation in the claim;
Each claim recites “values” in the assigning step. It appears that the “values” are referred to the “value” calculated in the executing step. However, only one value is being calculated in the executing step. It is unclear how could there be multiple values being assigned when only one value is being calculated as claimed;
Each claim recites the limitation "the valuation nodes" in the assigning step. There is insufficient antecedent basis for this limitation in the claim.  Also, each claim recites three different types of valuation nodes: source valuation nodes, intermediate valuation nodes, and end-user valuation nodes.  It is also unclear which one of the three types are “the valuation nodes” in the assigned to if they are referred to one of them. 



Claim 13 incorporates the deficiencies of claim 5 described above. In addition, claim 13 recites limitation “the structure”.  There is insufficient antecedent basis for this limitation in the claim.

Any depending claims not specifically addressed is being rejected for incorporate the deficiencies of the claim it is depending upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Pub No. US 2011/0055699, hereinafter Li).


With respect to claim 1, Li discloses a method (Abstract), comprising: 
obtaining at least one application data set stored in a data repository (application data set is merely data and directed to non-functional descriptive material; [0028], [0035], [0051], [0071], Fig 1 & 6: obtain different types of data, e.g. formal documents, blogs, forums, etc. that corresponds to at least one application data set stored in a repository);
 analyzing the application data set to generate at least one source metadata node, at least one intermediate metadata node and at least one end-user metadata node ([0046-0047], [0051-0052], [0069-0074], Fig 4-6: analyze the data set to generate at least three different types of nodes having a source, intermediate and end-user nodes representing different type of problem topics, such as the hierarchical problem topic as shown in Fig 4); 
combining the at least one source metadata node, the at least one metadata node and the at least one end-user metadata node to form a hierarchical data structure, the hierarchical data structure comprising source valuation nodes, intermediate valuation nodes, and end-user valuation nodes (source metadata node, the at least one metadata node and end-user metadata node, source valuation nodes, intermediate valuation nodes, and end-user valuation nodes are merely names of different nodes, which are merely nodes; [0051], [0070-0071], [0073-0074], Fig 4: combine the nodes to generate a  hierarchal data structure, such as the hierarchal problem topic taxonomy shown in Fig 4. Depending on which nodes are being considered as the source valuation node in the problem topic taxonomy, the nodes for MAC, Windows, Linux, or nodes for Installation, Configuration, Backup, Security may be interpreted as representing the source valuation nodes, nodes for Outlook, Lotus, notes, emails, clients may be interpreted representing the intermediate valuation nodes, and nodes for nodes for MAC, Windows, Linux, or nodes for Installation, Configuration, Backup, Security  may be interpreted representing the end user valuation nodes); and 
executing one or more valuation algorithms against the hierarchical data structure to calculate a value for the data set represented in the hierarchical data structure (the valuation algorithm is merely an algorithm which can algorithm that determine a value, and the value is merely a type of data, which is just a data; [0070-0078], Fig 4-6: calculate a value, e.g. a value representing a name of one of the nodes, a value representing at least one hierarchical level, for the data set by executing at least one valuation algorithm against the hierarchical/taxonomy data structure); and 
assigning values to the valuation nodes by traversing the hierarchical data structure from the end-user level valuation nodes to the intermediate level valuation nodes to the source valuation nodes ([0070-0078], Fig 4-6: assigning values to the nodes by traversing the hierarchical data structure from end-user node, such as assign values from nodes representing Installation, Installation, Configuration, Backup, Security to nodes representing Installation, Configuration, Backup, Security for multi-platform support); 
wherein the obtaining, analyzing, combining, executing and assigning steps are implemented via at least one processing device operatively coupled to the data repository (Fig 1-2).
With respect to claim 17, Li discloses an article of manufacture comprising a processor-readable storage medium having encoded therein executable code of one or more software (Abstract, Fig 1): 
obtaining at least one application data set stored in a data repository (application data set is merely data and directed to non-functional descriptive material; [0028], [0035], [0051], [0071], Fig 1 & 6: obtain different types of data, e.g. formal documents, blogs, forums, etc. that corresponds to at least one application data set stored in a repository);
 analyzing the application data set to generate at least one source metadata node, at least one intermediate metadata node and at least one end-user metadata node ([0046-0047], [0051-0052], [0069-0074], Fig 4-6: analyze the data set to generate at least three different types of nodes having a source, intermediate and end-user nodes representing different type of problem topics, such as the hierarchical problem topic  as shown in Fig 4); 
combining the at least one source metadata node, the at least one metadata node and the at least one end-user metadata node to form a hierarchical data structure, the hierarchical data structure comprising source valuation nodes, intermediate valuation nodes, and end-user valuation nodes (source metadata node, the at least one metadata node and end-user metadata node, source valuation nodes, intermediate valuation nodes, and end-user valuation nodes are merely names of different nodes, which are merely nodes; [0051], [0070-0071], [0073-0074], Fig 4: combine the nodes to generate a  hierarchal data structure, such as the hierarchal problem topic taxonomy shown in Fig 4. Depending on which nodes are being considered as the source valuation node in the problem topic taxonomy, the nodes for MAC, Windows, Linux, or nodes for Installation, Configuration, Backup, Security may be interpreted as representing the source valuation nodes, nodes for Outlook, Lotus, notes, emails, clients may be interpreted representing the intermediate valuation nodes, and nodes for nodes for MAC, Windows, Linux, or nodes for Installation, Configuration, Backup, Security  may be interpreted representing the end user valuation nodes); and 
executing one or more valuation algorithms against the hierarchical data structure to calculate a value for the data set represented in the hierarchical data structure (the valuation algorithm is merely an algorithm which can algorithm that determine a value, and the value is merely a type of data, which is just a data; [0070-0078], Fig 4-6: calculate a value, e.g. a value representing a name of one of the nodes, a value representing at least one hierarchical level, for the data set by executing at least one valuation algorithm against the hierarchical/taxonomy data structure); and 
assigning values to the valuation nodes by traversing the hierarchical data structure from the end-user level valuation nodes to the intermediate level valuation nodes to the source valuation nodes ([0070-0078], Fig 4-6: assigning values to the nodes by traversing the hierarchical data structure from end-user node, such as assign values from nodes representing Installation, Installation, Configuration, Backup, Security to nodes representing Installation, Configuration, Backup, Security for multi-platform support).

With respect to claim 2, Li further discloses wherein the application data set contains data generated by a plurality of application program types comprising: a source type, an intermediate type, and a destination type, wherein at least one source type application generates source data, at least one destination type application generates end-user deliverable data, and at least one intermediate type application generates intermediate data in between the source data and the end-user deliverable data (the limitations appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim; ([0051], [0070-0071], [0073-0074], Fig 4-5: generate data of different types for the hierarchal problem topic taxonomy as shown in Fig 4, including the source data, intermediate and destination,  such as and not limited to input documents and well as the intermediate data with MAC metadata that result in at least the hierarchal problem topic taxonomy of Fig 4 and describes the end-user deliverable data it represents).

With respect to claim 3, Li further discloses wherein the analyzing step further comprises: analyzing at least a portion of the source data generated by the source type application to generate one or more source metadata attributes   [0050-0051], [0070-0071], [0073-0074], Fig 4: analyze the source data such as crawled documents via least topic analyzation to generate at source metadata attribute, such as and not limited to Software Problems in a hierarchal problem topic taxonomy as shown in Fig 4 that describes the documents); 
analyzing at least a portion of the intermediate data generated by the intermediate type application to generate one or more intermediate metadata attributes (the limitations appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim since the attributes are not necessary being used; [0051], [0070-0071], [0073-0074], Fig 4: computer computations are performed to generate intermediate metadata attributes, such as and not limited to MAC in the hierarchal problem topic taxonomy as shown in Fig 4, which  is based on the source data such as input documents that result in at least the hierarchal problem topic taxonomy of Fig 4 and describes the type intermediate data); 
analyzing at least a portion of the end-user deliverable data generated by the destination type application to generate one or more end-user deliverable metadata attributes (the limitations appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim since the attributes are not necessary being used; [0051], [0070-0071], [0073-0074], Fig 4: generate end user deliverable metadata, such as and not limited to Installation in the hierarchal problem topic taxonomy as shown in Fig 4, which  is based at least on the source data such as input documents and well as the intermediate data with MAC metadata that result in at least the hierarchal problem topic taxonomy of Fig 4 and describes the end-user deliverable data it represents); 

With respect to claim 4, Li further discloses wherein the one or more source metadata attributes populate the source level valuation nodes, the one or more intermediate metadata attributes populate the intermediate level valuation nodes, and the end-user deliverable metadata attributes populate the end-user level valuation nodes, and further wherein one or more source level valuation nodes point to one or more intermediate level valuation nodes, and one or more intermediate level valuation nodes point to one or more end-user level valuation nodes ([0071-0075], Fig 4: populating nodes  in the hierarchical structure having one nod points to at least one other, such as nodes in hierarchal problem topic taxonomy as shown in Fig 4  ). 

With respect to claim 5, Li further discloses assigning values to the valuation nodes at each level of the metadata hierarchical structure ([0071-0078], Fig 4: assign values e.g. MAC, windows vista nodes at each level, also, value for the level within the hierarchical structure is assigned to each node at each level as well), and determining the value for the application data set stored in the data repository based on the values assigned to at least a subset of the valuation nodes of the metadata hierarchical structure ([0071-0078], Fig 4: the value for based on the values assigned to the subset of nodes, e.g. value window XP is based on Window and Software problems which are assigned to the subset in Fig 4).

With respect to claim 6, Li further discloses defining one or more relationships between the valuation nodes of the hierarchical data structure ([0074], Fig 4).15 

With respect to claim 7, Li further discloses wherein: the intermediate type application generates intermediate data from at least one of: source data generated by the source type application; and intermediate data generated by one or more other intermediate type applications; and the destination type application generates end-user deliverable data from at least one of: intermediate data generated by the intermediate type application; and source data generated by the source type application (the limitations appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim; [0051], [0070-0071], [0073-0074], Fig 4-5: generate data of different types for the hierarchal problem topic taxonomy as shown in Fig 4, such as and not limited to source data from source type application, intermediate data from intermediate application, similarly for the end user deliverable data).

With respect to claim 8, Li further discloses wherein: the one or more source metadata attributes describe the source data in a native form; the one or more intermediate metadata attributes describe the intermediate data that results from computations on the source data; and the one or more end-user deliverable metadata attributes describe end-user deliverable data that results from computations on at least one of the intermediate data and the source data (the limitations appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim in view of the term such as describe; ([0050-0051], [0070-0071], [0073-0074], Fig 4: the attributes such as the ones in hierarchal problem topic taxonomy as shown in Fig 4, are being used to describe different types of data, since attributes are known as   data being used to describe other data).
With respect to claims 9 and 19, Li further discloses wherein: the one or more source metadata attributes that populate the source level valuation nodes comprise one or more of: source data table definitions, source data view definitions, source data field definitions, and unstructured source data terms; the one or more intermediate metadata attributes that populate the intermediate level valuation nodes comprise one or more of: intermediate data table definitions, intermediate data view definitions, intermediate data field definitions, and unstructured intermediate data terms; and the one or more end-user deliverable metadata attributes that populate the end-user level valuation nodes comprise one or more of: end-user data table definitions, end-user data view definitions, end-user data field definitions, and unstructured end-user data terms (the limitations appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim;[0062-0064], [0070-0074], Fig 4-6: hierarchal environment/data with nodes and/terms/field, as shown in example of fig 4). .
With respect to claim 10, Li further discloses wherein the one or more end-user deliverable metadata attributes comprise business type metadata, and the one or more source metadata attributes and the one or more intermediate metadata attributes comprise technical type metadata (the limitations appears to be directed to non-functional descriptive material for not functionally impacting the structure of the claim, which are merely data; [0071-0074], Fig 4: as shown in example of Fig 4).

With respect to claim 13, Li further discloses wherein the assigning step further comprises assigning values by an end user assigning values to at least a portion of the valuation nodes in the structure (an end user may be any human being or machine [0071-0078], Fig 4: assign value e.g. MAC, windows vista representing a portion of the valuation nodes by end user, also, value for the level within the hierarchical structure representing a portion of the valuation nodes is assigned to each node by an end user).
With respect to claim 14, Li further discloses modifying the hierarchical data structure by at least one of adding a node, deleting a node, and updating a node ([0071]: modifying by adding layer/nodes for enrichment). 

With respect to claim 15, Li further discloses wherein the value of the data set is calculated as a function of at least one of when the value is calculated and from where calculation of the value is requested([0071-0078], Fig 8: calculate a value). 

With respect to claim 16, Li further discloses identifying, as a candidate data set from the data repository, an application data set that has a data valuation at or below a given low valuation threshold ([0104-0105]: data with respect to threshold); and 
at least one of deleting one or more candidate data sets from the data repository, and locking one or more candidate data sets to prevent deletion from the data repository (only need one to read the limitation; [0104-0105], [0110]: filtering/removing/deleting or maintaining).20 
With respect to claim 20, Li discloses 20EMC-15-1119a system (Abstract) comprising: 
one or more processors operatively coupled to one or more memories configured to Fig 2): 
obtain at least one application data set stored in a data repository (application data set is merely data and directed to non-functional descriptive material; [0028], [0035], [0051], [0071], Fig 1 & 6: obtain different types of data, e.g. formal documents, blogs, forums, etc. that corresponds to at least one application data set stored in a repository);
analyze the application data set to generate at least one source metadata node, at least one intermediate metadata node and at least one end-user metadata node ([0046-0047], [0051-0052], [0069-0074], Fig 4-6: analyze the data set to generate at least three different types of nodes having a source, intermediate and end-user nodes representing different type of problem topics, such as the hierarchical problem topic taxonomy as shown in Fig 4); 
combine the at least one source metadata node, the at least one metadata node and the at least one end-user metadata node to form a hierarchical data structure, the hierarchical data structure comprising source valuation nodes, intermediate valuation nodes, and end-user valuation nodes (source metadata node, the at least one metadata node and end-user metadata node, source valuation nodes, intermediate valuation nodes, and end-user valuation nodes are merely names of different nodes, which are merely nodes; [0051], [0070-0071], [0073-0074], Fig 4: combine the nodes to generate a  hierarchal data structure, such as the hierarchal problem topic taxonomy shown in Fig 4. Depending on which nodes are being considered as the source valuation node in the problem topic taxonomy, the nodes for MAC, Windows, Linux, or nodes for Installation, Configuration, Backup, Security may be interpreted as representing the source valuation nodes, nodes for Outlook, Lotus, notes, emails, clients may be interpreted representing the intermediate valuation nodes, and nodes for nodes for MAC, Windows, Linux, or nodes for Installation, Configuration, Backup, Security  may be interpreted representing the end user valuation nodes); and 
execute one or more valuation algorithms against the hierarchical data structure to calculate a value for the data set represented in the hierarchical data structure (the valuation algorithm is merely an algorithm which can algorithm that determine a value, and the value is merely a type of data, which is just a data; [0070-0078], Fig 4-6: calculate a value, e.g. a value representing a name of one of the nodes, a value representing at least one hierarchical level, for the data set by executing at least one valuation algorithm against the hierarchical/taxonomy data structure); and 
assign values to the valuation nodes by traversing the hierarchical data structure from the end-user level valuation nodes to the intermediate level valuation nodes to the source valuation nodes ([0070-0078], Fig 4-6: assigning values to the nodes by traversing the hierarchical data structure from end-user node, such as assign values from nodes representing Installation, Installation, Configuration, Backup, Security to nodes representing Installation, Configuration, Backup, Security for multi-platform support).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, as applied to claims 1 and 17 above, in view of Marins, et al (Pub No US 2014/0222966, hereinafter Marins).

With respect to claim 11, Li discloses does not explicitly disclose wherein a given end-user level valuation node is assigned a value equal to a product of a weight and the value of the valuation node that functions as a root node to the given node.
However, the term “is” in the claim suggests that the differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited, such as the assigning step in claim   would be performed the same regardless what type of value is. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
([0088-0090], [0195]: a field representing the valuation node is assign with a  value respect to a weight and the hierarchy).
Since both Li and Marins are from the same field of endeavor because both are directed to managing application data using metadata, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Li and Marins to include value assignment with respect to weight and hierarchy of Marins into Li. The motivation to combine is to improve data quality and processing (Li, [0002]; Marins, [0007]).   

With respect to claim 12,  the combined teachings of Li and Marins further discloseswherein a given source level valuation node is assigned a value equal to a number of valuation nodes to which the given source valuation node contributes divided by the total number of intermediate valuation nodes and end-user valuation nodes (the limitation are directed to nonfunctional descriptive material and are not functionally involved in the steps recited; Li, [0078]; Marins, [0088-0090], [0195]:  assigned a value, and the value is computed with respect to division and sum).
With respect claim 18, Li discloses does not explicitly disclose wherein a given source level valuation node is assigned a value equal to a number of valuation nodes to which the given source valuation node contributes divided by the total number of intermediate valuation nodes and end-user valuation nodes.

Also, Marins further discloses wherein a given source level valuation node is assigned a value equal to a number of valuation nodes to which the given source valuation node contributes divided by the total number of intermediate valuation nodes and end-user valuation nodes ([0088-0090], [0195]: a field representing the valuation node is assign a value, and the value is computed with respect to division and sum weight and the hierarchy).
Since both Li and Marins are from the same field of endeavor because both are directed to managing application data using metadata, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Li and Marins to include value assignment with respect to mathematical computation with respect to a sum and hierarchy of Marins into Li. The motivation to combine is to improve data quality and processing (Li, [0002]; Marins, [0007]).   

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168